Citation Nr: 0501531	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971 
and from July 1971 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The Board remanded this case 
back to the RO for further development in December 2003.

In an April 2004 statement, the veteran raised the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  These issues are referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's traumatic arthritis of the right knee is 
productive of flexion to 94 degrees and extension to 5 
degrees, with limitation of functioning due to pain.

3.  The veteran's internal derangement of the right knee is 
productive of crepitus and tenderness; however, the knee is 
presently stable, and there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5010 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5259 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him comprehensive VA examinations addressing 
his service-connected knee disorders.  These examinations are 
fully adequate for rating purposes, and there is no further 
duty to provide an examination or a medical opinion with 
regard to the increased rating claims on appeal. 

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO described such evidence in letters 
issued in August 2001.  By this letter, the RO has also 
notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was further 
notified that he should submit any additional evidence that 
he had in support of his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted August 2001 VCAA letter preceded the first 
AOJ adjudication of the veteran's claims.  As such, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision, and 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a December 1977 rating decision, the Atlanta, Georgia VARO 
granted service connection for traumatic arthritis of the 
right knee on the basis of in-service evidence of this 
disorder.  A zero percent evaluation was assigned, effective 
from July 1977.  The Indianapolis VARO increased this 
evaluation to 10 percent, effective from March 1996, in a 
November 1996 rating decision, in view of an October 1996 VA 
examination showing painful motion of the right knee.  In 
February 2001, the RO assigned a separate 10 percent 
evaluation for instability of the right knee, effective from 
August 2000.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  These evaluations have 
since remained in effect and are at issue in this case.

The veteran underwent a VA general medical examination in 
September 2001, during which he reported a right knee 
arthroscopy in January 2001 but indicated that he still had 
instability, pain, popping, and catching of the right knee.  
The examination revealed range of motion from zero to 125 
degrees, with positive patellar shrug and positive 
crepitance.  There was no medial or lateral joint line 
tenderness.  Radiographs revealed a small osteophyte of the 
anterior tibial plateau, with minimal degenerative joint 
changes.  The examiner noted that the veteran may have 
reinjured his knee following debridement of his meniscal tear 
and ordered an MRI.  This MRI, conducted in November 2001, 
revealed a tear of the posterior horn and body of the medial 
meniscus, which was increased in size and extent when 
compared to the previous examination; and patellofemoral 
degenerative joint disease.  

Following further arthroscopic surgery on his knee in March 
2002, the veteran was awarded a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 for the period from March 4 
to May 1 in 2002 in a May 2002 rating decision.  Physical 
therapy records from May 2002 reflect that the veteran's 
motion of the right knee had improved since the surgery, but 
he still had high levels of right knee pain.  By June 2002, 
his range of motion had improved to -2 degrees of extension 
and 128 degrees of flexion, with pain.  

The veteran underwent a further VA orthopedic examination in 
June 2002, during which he reported continued pain, but less 
grinding, since his most recent right knee arthroscopy.  The 
examination revealed extension to 5 degrees and flexion to 
100 degrees, with significant pain on full flexion.  There 
was good patellar tracking, with no grinding.  The veteran's 
knee was stable to varus and valgus stress, and he had 
negative anterior and posterior drawer and McMurray's tests.  
His pain was described as localized to the undersurface of 
the patella, and it was present with a patellar ballottement 
test.  The assessment was patellofemoral arthritis of the 
right knee, with grade 2 chondromalacic changes.  This 
symptomatology was all found to be related to the 
patellofemoral joint.  X-rays confirmed mild degenerative 
disease in the right knee.

During his November 2002 VA hearing, the veteran reported 
swelling, pain, and instability of the right knee.  He 
indicated that he was currently not working on account of his 
knee disability.

A May 2004 VA outpatient evaluation report reflects the 
veteran's current complaints of a mild increase in knee 
aching and occasional popping.  The examination revealed no 
varus or valgus instability, with lateral joint line, medial 
joint line, McMurray, and Lachman testing within normal 
limits.  The examiner assessed likely early osteoarthritis 
secondary to meniscal damage.

A further VA orthopedic examination was conducted in July 
2004, during which the veteran reported a worsening of 
symptoms since his most recent arthroscopic surgery.  
Specific symptoms included "really unbearable pain" with 
sitting in one position for over an hour and giving out of 
the knee.  The examination revealed slight swelling of the 
right knee, as compared to the left, and no joint line or 
patellofemoral crepitus.  There was a moderate amount of 
crepitus on examination and minor joint line tenderness on 
palpation and manipulation of the patella.  However, there 
was no apparent subluxation or instability, and Lachman and 
McMurray tests were within normal limits.  Extension was 
limited to 5 degrees, and active flexion could be performed 
to 94 degrees.  Radiographs revealed moderate patellofemoral 
degenerative joint disease, with some medial joint space 
narrowing but otherwise no significant femoral tibial 
degenerative joint disease.  The examiner described the 
veteran's patellofemoral knee pain as Grade 2 or 2-3, in the 
middle of the grading scale, and indicated that such pain 
would limit the normal function of the right knee and 
physical activity.  However, the examiner also noted that the 
veteran had received a degree in business administration and 
opined that his right knee disorder should not preclude 
employment in this field.  

The Board has first considered the veteran's traumatic 
arthritis disability of the right knee and notes that he has 
been evaluated at 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under this section, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In evaluating the veteran's disability under limitation of 
motion codes, the Board observes that recent testing has 
revealed flexion to 94 degrees and extension to 5 degrees.  
The Board is also aware of recent evidence of functional loss 
due to pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  Even taking this pain into 
account, however, the veteran's disability is fully 
contemplated by a 10 percent evaluation under either 
Diagnostic Code 5260, under which a 10 percent evaluation is 
assigned for flexion limited to 45 degrees; or Diagnostic 
Code 5261, under which a 10 percent evaluation is warranted 
for extension limited to 10 degrees.  An even higher 
evaluation is warranted only in cases of flexion limited to 
45 degrees, or extension limited to 15 degrees.  Moreover, 
there is no basis for separate evaluations for flexion and 
extension, as the veteran does not have sufficient limitation 
of flexion (60 degrees) for a zero percent evaluation under 
Diagnostic Code 5260.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).  In short, there is no basis for a higher evaluation.

As to the veteran's internal derangement of the right knee, 
the Board is aware that he continues to suffer from right 
knee pain, and, despite an absence of objective evidence of 
instability, there has been recent evidence of both swelling 
and crepitus.  The 10 percent evaluation currently assigned 
under Diagnostic Code 5259, for symptomatic removal of 
semilunar cartilage, is the maximum available evaluation 
under this section, however.  For a higher evaluation, there 
would have to be evidence of ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees (30 percent under Diagnostic Code 
5256); moderate recurrent subluxation or lateral instability 
(20 percent under Diagnostic Code 5257); or dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into joint (20 percent under Diagnostic 
Code 5258).  None of these symptoms, however, has been shown.  
Accordingly, there is no basis for an evaluation in excess of 
10 percent for this particular disorder.

Overall, the preponderance of the evidence is against the 
veteran's claims for evaluations in excess of 10 percent for 
both traumatic arthritis of the right knee and internal 
derangement of the right knee, and these claims must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right knee disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The Board is aware that, following 
the veteran's surgery in March 2002, a temporary 100 percent 
evaluation was assigned under 38 C.F.R. § 4.30, and no repeat 
surgery has been necessitated to date.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling, is denied.

The claim of entitlement to an increased evaluation for 
internal derangement of the right knee, currently evaluated 
as 10 percent disabling, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


